     2:18-cv-03326-RMG           Date Filed 01/16/19    Entry Number 67     Page 1 of 14




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

City of Beaufort, et al.,                    )
                                             )               No.: 2:18-cv-03326-RMG
                   Plaintiffs,               )         (Consolidated with 2:18-cv-3327-RMG)
                                             )
v.                                           )
                                             )                 ATTACHMENT TO
NATIONAL MARINE FISHERIES                    )
SERVICE, et al.,                             )          MOTION FOR LEAVE TO FILE
                                             )                 SUPPLEMENTAL
                   Defendants.               )             RETURN TO MOTION FOR
                                             )         STAY OF DEADLINE TO RESPOND
_____________________________________ )                              TO
                                             )            MOTION TO INTERVENE OF
South Carolina Coastal Conservation League, )            STATE OF SOUTH CAROLINA,
et al,                                       )                     EX REL
                                             )            ALAN WILSON, ATTORNEY
                   Plaintiffs,               )                    GENERAL
                                             )             IN CITY OF BEAUFORT v.
v.                                           )          NATIONAL MARINE FISHERIES
                                             )                  SERVICE CASE
Wilbur Ross, in his official capacity as the )
Secretary of Commerce; et al.,               )

                    Defendants.



Attached is the Bureau of Ocean Energy Management FY 2019 Contingency Plan, January,

2019, including “Atlantic G&G Environmental Assessment and permit work” among exempt

activities at page 4. See also, p. 10

                                                   /s/ J. Emory Smith, Jr.
                                                   J. EMORY SMITH, JR.
                                                   Deputy Solicitor General
                                                   Federal ID No. 3908
                                                   Email: esmith@scag.gov
January 16, 2019                                   Counsel for the State ex rel Wilson
    2:18-cv-03326-RMG     Date Filed 01/16/19   Entry Number 67   Page 2 of 14




      Bureau of Ocean Energy Management
           FY 2019 Contingency Plan

                               January 2019




Updated January 8, 2019
     2:18-cv-03326-RMG          Date Filed 01/16/19      Entry Number 67        Page 3 of 14




                              Bureau of Ocean Energy Management

                             Contingency Plan: Preferred Option
                                   For Use in the Event of
                         An Orderly Shutdown of the U.S. Government

        The Bureau of Ocean Energy Management manages the environmentally and
economically responsible development of offshore energy and mineral resources on the U.S.
Outer Continental Shelf. The Bureau’s functions include offshore leasing, resource and
economic evaluation, review and administration of oil and gas exploration and development
plans, renewable energy development, National Environmental Policy Act analysis, and
environmental studies. Underlying all of the Bureau’s management and regulatory activities is a
commitment to rigorous environmental reviews and study, and science-based decision-making.

       The main office for the Bureau is in the Main Interior Building in Washington, District of
Columbia, with program offices in Sterling, Virginia, and regional offices in New Orleans,
Louisiana (Gulf of Mexico Region), Camarillo, California (Pacific Region), and Anchorage,
Alaska (Alaska Region). The number of employees currently working for the Bureau is 558.

        The Bureau is prepared for the orderly shutdown of the U.S. government in the event
Congress fails to pass the necessary appropriations bill for it to operate. The Director and Chief,
Office of Budget and Program Coordination will be responsible for implementing and adjusting
the plan to respond to the length of the appropriations hiatus and changes in external
circumstances. Assuming the shutdown will be 30 calendar days or less, one half day will be
required to complete the orderly shutdown.

        In the event of a shutdown, the Bureau will have 124 employees available throughout the
Bureau to conduct three essential functions. The three functions are: (1) Administrative
Services; (2) Emergency Response; (3) and Support for Bureau of Safety and Environmental
Enforcement Permitting Operations. Although the Bureau receives offsetting collections,
obligations against offsetting collections cannot be made until enactment of the appropriations
bill and transfer of collections from the Office of Natural Resources Revenue. As a result, the
number of excepted personnel will be limited.

      The Director, Deputy Director, each Regional Director, and Emergency Management
Coordinator are considered excepted. They will be available to coordinate and oversee
emergency operations on an as-needed basis.

        The Chief, Office of Budget and Program Coordination and the Budget Officer are
considered excepted. They are needed to support excepted activities. The Bureau receives
administrative services from the Bureau of Safety and Environmental Enforcement through a
reimbursable support agreement. These excepted employees will be available for coordination
and communication between the Bureau and the Bureau of Safety and Environmental
Enforcement pertaining to essential administrative support functions, such as finance, funds
transfer, contracting, personnel, information technology, building and property security, and
records management. The Chief, Office of Budget and Program Coordination will also work

                                                                                                  1
     2:18-cv-03326-RMG         Date Filed 01/16/19      Entry Number 67        Page 4 of 14




with human resources to notify employees who are furloughed and call back personnel as needed
during the shutdown and when the government shutdown ends. The performance of these
support functions will be on an as-needed basis.

        The Bureau will have 84 excepted personnel available on an on-call basis to assist the
Bureau of Safety and Environmental Enforcement with permitting operations. The Bureau of
Ocean Energy Management will not process or review new exploration and development plans
but will process and review certain revised plans if they are related to the ongoing permitting
work performed by the Bureau of Safety and Environmental Enforcement. On many occasions,
a permit will include a revision to the underlying plan to reflect a change in the design of the
well since the plan was submitted (e.g., a different drilling rig or modified location). The Bureau
of Ocean Energy Management will look at those revisions as part of the Bureau’s support for the
permitting process. The performance of these functions will be on an as-needed basis.

       The Bureau will have 40 personnel available on an on-call basis to perform the exempt
functions of preparing National Outer Continental Shelf (OCS) Program decision documents,
including the associated Programmatic Environmental Impact Statement (PEIS), and completing
Environmental Assessments and related work to process Atlantic Geophysical and Geological
(G&G) permits. If the lapse in appropriations extends past January 15, additional personnel will
be designated as exempt to complete work to publish Proposed Notice for Gulf of Mexico Sale
253 and Final Notice of Sale and Record of Decision for Gulf of Mexico Sale 252. These
employees will be designated as exempt for only the amount of time needed to complete this
work. They will be funded through carryover.




                                                                                                  2
     2:18-cv-03326-RMG        Date Filed 01/16/19       Entry Number 67        Page 5 of 14




                           Bureau of Ocean Energy Management
               Contingency Plan in the Event of Federal Government Shutdown


Part 1: Designation of Excepted Activities

                                              Justification for Excepted
   Excepted Activity        Function                                              Legal Basis
                                                      Designation

                                             To facilitate coordination with
                                             administrative service
                                             provider for finance,
                                             contracting, personnel,
                                             computer operations, building
                                                                               Support for
                                             and property security,
 Administrative          Administrative                                        activities during a
                                             documents/records/files
 Services                Support                                               lapse in
                                             security, and other essential
                                                                               appropriations
                                             administrative support
                                             activities. To coordinate
                                             internal fund transfers and
                                             associated financial reporting
                                             requirements.

                         Offshore
                                             To respond to incidents,
                         Energy and                                            Protection for life
 Emergency Response                          document conditions, and
                         Minerals                                              and property
                                             secure the site.
                         Management


                                             To ensure the Bureau of
 Support for Bureau of
                         Offshore            Safety and Environmental
 Safety and
                         Energy and          Enforcement has required          Protection for life
 Environmental
                         Minerals            support needed from the           and property
 Enforcement
                         Management          Bureau to continue support for
 Permitting Operations
                                             safety related decisions.




                                                                                                     3
     2:18-cv-03326-RMG        Date Filed 01/16/19     Entry Number 67       Page 6 of 14




Part 2: Designation of Exempt Activities

                                             Justification for Exempt
   Exempt Activity          Function                                          Legal Basis
                                                    Designation
                                           Due to the issuance of
                                           National Marine Fisheries
                                           Incidental Harassment
 Atlantic G&G            Offshore          Authorizations, BOEM has
 Environmental           Energy and        limited discretion in the timing Funded through
 Assessment and          Minerals          of the decision for these        carryover
 permit work             Management        permits. A significant delay to
                                           the permit decision could
                                           prevent the term of the permit
                                           from being effective.

                                           In order to comply with the
                                           Administration’s America
                                           First energy strategy to
                         Offshore
 National OCS                              develop a new OCS Oil and
                         Energy and                                         Funded through
 Program decision                          Gas leasing program, work
                         Minerals                                           carryover
 documents                                 must continue toward issuing
                         Management
                                           the Proposed Program per the
                                           Outer Continental Shelf
                                           Leasing Act requirements.


                         Offshore          To perform National
 Preliminary
                         Energy and        Environmental Policy Act         Funded through
 Environmental Impact
                         Minerals          (NEPA) work associated with      carryover
 Statement
                         Management        the National OCS Program.


                                           The timing of the decision is
 Proposed Notice for                       critical to hold Sales 252 and
 Gulf of Mexico Sale     Offshore          253 on schedule. Failure to
 253 and Final Notice    Energy and        hold these sales would have a    Funded through
 of Sale and Record of   Minerals          negative impact to the           carryover
 Decision for Gulf of    Management        Treasury and negatively
 Mexico Sale 252                           impact investment in the U.S.
                                           Offshore Gulf of Mexico.




                                                                                             4
     2:18-cv-03326-RMG         Date Filed 01/16/19      Entry Number 67        Page 7 of 14




Basis for the plan:

1. The three functions are those activities needed to achieve the functions that will continue for
   safety, security, and communication within the Bureau.
2. Number of full time employees in BOEM: 558
3. Number of exempt employees whose compensation is financed by a resource other than
   annual appropriations (carryover): 40
4. Number of excepted employees: 84
       a) Excepted employees who are engaged in military, law enforcement, or direct
           provision of health care activities: None
       b) Employees who are considered excepted but are not otherwise exempt: 84
5. Number of employees on furlough in the event of a shutdown: 558 (Note: This number may
   decrease based upon the workload of on call excepted and exempt employees. On-call
   excepted and exempt employees will be in furlough status unless called in to work.)




                                                                                                     5
    2:18-cv-03326-RMG         Date Filed 01/16/19     Entry Number 67       Page 8 of 14




Part 3: Designation of Excepted Personnel for Administrative Services and Emergency
Response



     Title and Function                   Justification for Excepted Designation

                               Headquarters; To respond to emergency situations and
 (Acting) Director
                               coordinate with political leadership

                               Headquarters; To respond to emergency situations and
 (Acting) Deputy Director
                               coordinate with political leadership

                               Headquarters; To manage funds and coordinate
                               communications regarding shutdown,
 (Acting) Chief, Budget &
                               excepted/exempt/nonexempt status, furlough status, and
 Program Coordination
                               notice to return to work. To coordinate support activities with
                               administrative service provider.

                               Headquarters; To coordinate internal fund transfers and
 (Acting) Budget Officer
                               associated financial reporting requirements.

                               Headquarters; To support emergency response activities and
 Emergency Management
                               serve as principal point of contact pertaining to overall
 Coordinator/Administrative
                               continuity of operations between Regions and Headquarters.
 Support
                               To support Bureau staff not under furlough.

 Regional Director, Alaska     Alaska Region; To respond to emergency situations.

 Regional Director, Gulf of
                               Gulf of Mexico Region; To respond to emergency situations.
 Mexico

 Regional Director, Pacific    Pacific Region; To respond to emergency situations.




                                                                                                 6
     2:18-cv-03326-RMG        Date Filed 01/16/19   Entry Number 67      Page 9 of 14




Part 4: Designation of Excepted Personnel for Bureau of Safety and Environmental Enforcement
Permitting Operations



      Title and Function                 Justification for Excepted Designation
                               Pacific Region; To perform worst case discharge analysis
  (1) Petroleum Engineer       work associated with Bureau of Safety and Environmental
                               Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Supervisory Physical
                               Act work associated with Bureau of Safety and
  Scientist
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (2) Biologist                Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Anthropologist           Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Oceanographer            Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Physical Scientist       Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Marine Biologist         Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Biological Scientist     Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Pacific Region; To perform National Environmental Policy
  (1) Leasing Specialist       Act work associated with Bureau of Safety and
                               Environmental Enforcement permitting.
                               Alaska Region; To perform worst case discharge analysis
  (2) Petroleum Engineer       work associated with Bureau of Safety and Environmental
                               Enforcement permitting.
                               Alaska Region; To perform plans work associated with
  (1) Geologist                Bureau of Safety and Environmental Enforcement
                               permitting.
                               Alaska Region; To perform plans work associated with
  (1) Supervisory Geologist    Bureau of Safety and Environmental Enforcement
                               permitting.
                               Alaska Region; To perform plans work associated with
  (1) Geophysicist             Bureau of Safety and Environmental Enforcement
                               permitting.


                                                                                          7
  2:18-cv-03326-RMG           Date Filed 01/16/19   Entry Number 67     Page 10 of 14




                                Alaska Region; To perform National Environmental Policy
(1) Social Scientist            Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Alaska Region; To perform National Environmental Policy
(1) Marine Biologist            Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Alaska Region; To perform National Environmental Policy
(1) Physical Scientist          Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Alaska Region; To perform National Environmental Policy
(1) Leasing Specialist          Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Alaska Region; To perform National Environmental Policy
(1) NEPA Coordinator            Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform plans work associated
(1) Supervisory Petroleum
                                with Bureau of Safety and Environmental Enforcement
Engineer (OLP)
                                permitting.
                                Gulf of Mexico Region; To perform plans work associated
(1) Petroleum Engineer
                                with Bureau of Safety and Environmental Enforcement
(OLP)
                                permitting.
(2) Regulatory Specialist       Gulf of Mexico Region; To perform plans work associated
(OLP)                           with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform plans work associated
(1) Supervisory Mineral
                                with Bureau of Safety and Environmental Enforcement
Leasing Specialist (OLP)
                                permitting.
                                Gulf of Mexico Region; To perform plans work associated
(1) Program Analyst (OLP)       with Bureau of Safety and Environmental Enforcement
                                permitting.
(2) Supervisory                 Gulf of Mexico Region; To perform National Environmental
Environmental Protection        Policy Act work associated with Bureau of Safety and
Specialist (OE)                 Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
(4) Physical Scientist (OE)     Policy Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
(3) Environmental Scientist
                                Policy Act work associated with Bureau of Safety and
(OE)
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
(1) Environmental
                                Policy Act work associated with Bureau of Safety and
Protection Specialist (OE)
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
(1) Oceanographer (OE)          Policy Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.


                                                                                           8
    2:18-cv-03326-RMG         Date Filed 01/16/19     Entry Number 67       Page 11 of 14




                                Gulf of Mexico Region; To perform National Environmental
  (1) Supervisory Physical
                                Policy Act work associated with Bureau of Safety and
  Scientist (OE)
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
  (2) Archeologist ~Marine
                                Policy Act work associated with Bureau of Safety and
  (OE)
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
  (1) Supervisory Biologist
                                Policy Act work associated with Bureau of Safety and
  (OE)
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform National Environmental
  (1) Biologist (OE)            Policy Act work associated with Bureau of Safety and
                                Environmental Enforcement permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
  (5) Supervisory Geologist     conservation of resources, and geohazard work associated
  (RE)                          with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
                                conservation of resources, and geohazard work associated
  (3) Geophysicist (RE)
                                with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
                                conservation of resources, and geohazard work associated
  (10) Geologist (RE)
                                with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
  (10) Petroleum Engineer       conservation of resources, and geohazard work associated
  (RE)                          with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
  (3) Supervisory               conservation of resources, and geohazard work associated
  Geophysicist (RE)             with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
  (1) Technical Information     conservation of resources, and geohazard work associated
  Specialist (RE)               with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform worst case discharge,
  (1) Supervisory Engineer      conservation of resources, and geohazard work associated
  (RE)                          with Bureau of Safety and Environmental Enforcement
                                permitting.
                                Gulf of Mexico Region; To perform financial assurance
  (1) Financial Analyst
                                evaluations for new activity at the Application for Permit to
  (RMOG)
                                Drill stage prior to the permit approval.

Office of Leasing and Plans (OLP)          Office of Environment (OE)
Resource Evaluation (RE)                   Risk Management Operations Group (RMOG)

                                                                                                9
    2:18-cv-03326-RMG          Date Filed 01/16/19    Entry Number 67       Page 12 of 14




Part 5: Designation of Exempt Employees Funded through Carryover


 Title and Function              Justification for Exempt Designation

                                 Headquarters; To provide review and approval of National
 (1) (Acting) Director
                                 Program and lease sale documents.
 (1) Regional Director, Gulf     Gulf of Mexico Region; To oversee, review, surname, and
 of Mexico Region                approve exempt functions.
 (3) Supervisory                 Gulf of Mexico Region; To provide National Environmental
 Environmental Protection        Policy Act analysis for the Atlantic G&G Environmental
 Specialist                      Assessment and permit work.
                                 Gulf of Mexico Region; To provide National Environmental
 (2) Environmental Scientist     Policy Act analysis for the Atlantic G&G Environmental
                                 Assessment and permit work.
                                 Gulf of Mexico Region; To provide National Environmental
 (2) Physical Scientist          Policy Act analysis for the Atlantic G&G Environmental
                                 Assessment and permit work.
                                 Gulf of Mexico Region; To provide National Environmental
 (1) Biologist                   Policy Act analysis for the Atlantic G&G Environmental
                                 Assessment and permit work.
                                 Gulf of Mexico Region; To provide support for the Atlantic
 (1) Technical Editor
                                 G&G Environmental Assessment and permit work.
                                 Gulf of Mexico Region; To provide technical permit support
 (1) Supervisory Geologist       for the Atlantic G&G Environmental Assessment and permit
                                 work.
 (1) Supervisory Mineral         Gulf of Mexico Region; To ensure completion of Sale
 Leasing Specialist              252/253 documents.
 (1) Supervisory
                                 Gulf of Mexico Region; To ensure completion of Sale
 Environmental Protection
                                 252/253 documents.
 Specialist
                                 Gulf of Mexico Region; To ensure completion of Sale
 (1) Environmental Scientist
                                 252/253 documents.
                                 Gulf of Mexico Region; To ensure completion of Sale
 (1) Program Analyst
                                 252/253 documents.
 (1) Chief, Office of            Office of Strategic Resources Programs; Provide executive
 Strategic Resources             direction and facilitation for the Proposed National Program
 Programs                        decision document.
                                 Office of Strategic Resources Programs; In absence of Chief,
 (1) Deputy Chief, Office of     Office of Strategic Resources Programs, provide executive
 Strategic Resources             direction/facilitation for the Proposed National Program
 Programs                        decision document and review/surname relevant Sale 252 and
                                 253 documents as needed.

                                                                                                10
  2:18-cv-03326-RMG           Date Filed 01/16/19    Entry Number 67       Page 13 of 14




                                Office of Strategic Resources Programs; Provide Resource
(1) Chief, Resource
                                Evaluation analysis for Proposed National Program decision
Evaluation Division (RED)
                                document.
                                Office of Strategic Resources Programs; Provide Resource
(1) Geologist (RED)             Evaluation analysis for Proposed National Program decision
                                document.
                                Office of Strategic Resources Programs; Provide Resource
(1) Economist (RED)             Evaluation analysis for Proposed National Program decision
                                document.
(1) Chief, Economics            Office of Strategic Resources Programs; Provide Economic
Division                        analysis for Proposed National Program decision document.
                                Office of Strategic Resources Programs; Provide
(1) Chief, Leasing Division
                                leadership/guidance for Proposed National Program decision
(LD)
                                document and GOM Sale 253 Proposed Notice.
(1) Chief, Program              Office of Strategic Resources Programs; Provide
Development and                 leadership/guidance for Proposed National Program decision
Coordination Branch (LD)        document.
(1) Deputy Chief, Program       Office of Strategic Resources Programs; Provide
Development and                 leadership/guidance for Proposed National Program decision
Coordination Branch (LD)        document and GOM Sale 253 Proposed Notice.
(3) Program Analyst,
                                Office of Strategic Resources Programs; Draft appropriate
Program Development and
                                sections of Proposed Program Decision Document.
Coordination Branch (LD)
                                Office of Strategic Resources Programs; Assure
(1) Chief, Sales
                                coordination/oversee publication of Sale 252 Final Notice and
Coordination Branch (LD)
                                Sale 253 Proposed Notice.
                                Office of Strategic Resources Programs; Assure
(1) Program Analyst, Sales
                                coordination/oversee publication of Sale 252 Final Notice and
Coordination Branch (LD)
                                Sale 253 Proposed Notice.
(1) Chief Environmental         Office of Environmental Programs; To oversee, review,
Officer                         surname, and approve exempt functions.
(1) Supervisory
                                Office of Environmental Programs; To oversee, review,
Environmental Protection
                                surname, and approve exempt functions.
Specialist
(1) Environmental Program       Office of Environmental Programs; To oversee, review,
Manager                         surname, and approve exempt functions.
                                Office of Environmental Programs; To perform National
(2) NEPA Coordinator            Environmental Policy Act work associated with the National
                                OCS Program draft PEIS.
                                Office of Environmental Programs; To analyze data and
(2) Environmental Scientist     develop text to include in National Environmental Policy Act
                                work associated with the National OCS Program draft PEIS.
(1) Geographic Information      Office of Environmental Programs; To produce charts and
System (GIS) Analyst            maps associated with the National OCS Program draft PEIS.

                                                                                               11
  2:18-cv-03326-RMG      Date Filed 01/16/19    Entry Number 67       Page 14 of 14




                           Office of Environmental Programs; To edit text developed for
(1) Technical Editor
                           the National OCS Program draft PEIS.
(1) Visual Information     Office of Environmental Programs; To develop graphics for
Specialist                 the National OCS Program draft PEIS.




                                                                                       12
